


110 HR 5922 IH: To amend title 5, United States Code, to provide that a

U.S. House of Representatives
2008-04-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5922
		IN THE HOUSE OF REPRESENTATIVES
		
			April 29, 2008
			Mr. Moran of Virginia
			 introduced the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		A BILL
		To amend title 5, United States Code, to provide that a
		  Federal employee may use up to 2 days of sick leave a year in the performance
		  of community service.
	
	
		1.Availability of sick leave to
			 perform community serviceSection 6307 of title 5, United States Code,
			 is amended by adding at the end the following:
			
				(e)(1)Subject to paragraph (2)
				and in addition to any other allowable purpose, sick leave may be used by an
				employee in order to perform qualified community service.
					(2)The total amount of sick leave used
				by an employee under this subsection may not exceed 2 days a year.
					(3)For purposes of this subsection, the term
				qualified community service means volunteer service—
						(A)performed for a charitable
				organization which is participating in the Combined Federal Campaign;
				and
						(B)which satisfies such other
				requirements as the Office of Personnel Management may by regulation prescribe.
						.
		
